Case 2:20-cv-00012-JRS-MJD Document 32-5 Filed 03/27/20 Page 1 of 3 PageID #: 455




                         - Page 29 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-5 Filed 03/27/20 Page 2 of 3 PageID #: 456


                         QeJ~~~~~
                             ~ ~~'O -l5)-ir,(
        Martin S. Gottesfeld
        Register No. 12982-104
        FCI - Terre Haute
        Inmate Mail/Parcels
        P.O. Box 33
        Terre Haute, IN 47808




                                 - Page 30 of 34 -
Case 2:20-cv-00012-JRS-MJD Document 32-5 Filed 03/27/20 Page 3 of 3 PageID #: 457

                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of Indiana



                                                  IO West Market Street                       (317) 226-6333
                                                  Suite 2100                              TDD (317) 226-5438
                                                  Indianapolis. IN 46204-3048
                                                                                              FAX NUMBERS:
                                                                                      Criminal (317) 226-6125
                                                                                 Administration (317) 226-5176
                                                                                          Civil (317) 226-5027
                                                                                          FLU (317) 226-6133
                                                 February 20, 2020                   OCDETF (317) 226-5953




    Martin S. Gottesfeld
    Reg. No. 12982-104
    FCI - Terre Haute
    P.O. Box 33
    Terre Haute, IN 47808

          Re:     Gottesfeld v. Lammer, 2:20-cv-00012-JRS-MJD

   Mr. Gottesfeld:

           I have received your "Requests for Admissions (Fed. R. Civ. P. 36)" dated February 5,
   2020, and your "Requests for Admissions (Fed. R. Civ. P. 36) Set 2" dated February 6, 2020
   (collectively, "the Requests"). The Respondent objects to responding to these Requests on the
   following bases:

      •   Habeas petitioners "are not entitled to discovery" without leave of court, Higgason v.
          Lemmon, 6 F. App'x 433, 436 (7th Cir. 2001 ), which you have neither sought nor obtained.
          As such, the Respondent has no obligation to respond to your Requests.

      •   Many of your requests have no relevance to this matter and/or are vastly disproportional to
          the needs of the matter. See Fed. R. Civ. P. 26(b) (limiting discovery to information
          "relevant to any party's claim or defense and proportional to the needs of the case");
          Higgason, 6 F. App'x at 436 ("discovery is not intended to be a fishing expedition").

   For these reasons, the Respondent will not tender any responses to your Requests.

                                                Sincerely,

                                               JOSH J. MINKLER
                                               United States Attorney

                                        By:     ~~owctrv.;sf:
                                                 Lara Langeneckert
                                                 Assistant United States Attorney



                                       - Page 31 of 34 -
